DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-058472 filed on 03/26/2019.
Response to Amendment 
The amendment filed 12/09/2021 has been entered. Claims 1-8, 11-12, 17-22 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the deviation at a third timing which is same or after the first timing and a gradient of change of deviation at the third timing". The claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by Kunihiro(US20190106149) in view of Watanabe(US20200172065), Yasui (WO2010050344) and Sunahara(US20190193694).
Regarding claim 17, Kunihiro teaches a vehicle control device to be installed in a vehicle, the vehicle control device comprising:
A self-driving controller configured to 
set a first target vehicle speed and a first target steering angle to allow the vehicle to trace a predetermined target travel locus ([0037]-[0038] disclosing an automatic driving control that controls the vehicle based on a target speed and a target steering angle to follow a predetermined path “predetermined target travel locus”. [0038] discloses a vehicle speed can be a motion parameter and further discloses achieving a calculated target value of the vehicle motion parameter “target vehicle speed”), 
perform a first self-driving control to control the vehicle based on the first vehicle speed and the first target steering angle ([0037]-[0038] disclosing an automatic driving control that controls the vehicle based on a target speed and a target steering angle). [0038] discloses a vehicle speed can be a motion parameter and further discloses achieving a calculated target value of the vehicle motion parameter “target vehicle speed”); 
a calculator configured to calculate a deviation between an index of an actual vehicle behavior and an index a reference behavior([0054] disclosing calculating a difference between an actual yaw rate and a target “reference” yaw rate, i.e. deviation between an index of an actual vehicle behavior and an index of a reference behavior), 
a behavior controller configured to perform behavior stabilization control ([0055] disclosing calculating a second steering angle based on the difference between the actual yaw rate and the reference yaw rate “see equation 12”. [0057] disclosing calculating the target steering angle to sum the first steering angle and the second steering angle, i.e. corrects the target steering angle by the deviation of the yaw rate to cause the vehicle to follow the target path regardless of disturbances “stabilize the vehicle”). 
([0058] disclosing calculating a second steering angle which is used to stabilize the vehicle and a summation of the first steering angle with the second steering angle, this is interpreted as the second target steering angle so that the vehicle traces the predetermined target travel locus. The second target steering angle will remain until there is need for intervention again by the behavior controller at a second timing),
perform a second self-driving control to control the vehicle based on the second target vehicle speed and the second target steering angle during the period from the first timing to the second timing ([0058] disclosing calculating a second steering angle which is used to stabilize the vehicle and a summation of the first steering angle with the second steering angle, this is interpreted as the second target steering angle so that the vehicle traces the predetermined target travel locus. The second target steering angle will remain until the vehicle is stabilized),
Kunihiro does not teach upon detection of understeer behavior or oversteer behavior of the vehicle, perform behavior stabilization control to generate a yaw moment to prevent the oversteer behavior or the understeer behavior. A second target speed. Perform the first self-driving control after the second timing, wherein the self-driving controller determines a timing at which a duration in which the deviation is equal 
Watanabe teaches perform the first self-driving control after the second timing, wherein the self-driving controller determines a timing at which a duration in which the deviation is equal to or less than a predetermined first threshold becomes equal to a predetermined period as the second timing([0085] disclosing to terminate the stabilization behavior after the deviation is less than a threshold for a predetermined period of time. Which is interpreted that the vehicle returns to the original state “first self-driving control”).
Kunihiro and Watanabe are analogous art because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kunihiro to incorporate the teaching of Watanabe of perform the first self-driving control after the second timing, wherein the self-driving controller determines a timing at which a duration in which the deviation is equal to or less than a predetermined first threshold becomes equal to a predetermined period as the second timing in order to stabilize a vehicle behavior.
(page 31 last 3 paragraphs disclosing determining a target vehicle speed “second target vehicle speed” for stably passing through a curve. Page 35 disclosing decelerating the vehicle based to an appropriate speed “second target speed the curve entrance side to the reference point. it is clear that the second target vehicle speed is lower than a first target vehicle speed before the curve and is lower than an actual vehicle speed and thus it is decelerated to the second target speed).
Kunihiro and Yasui are analogous art because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kunihiro to incorporate the teaching of Yasui of wherein the self-driving controller sets the second target vehicle speed to be lower than the first target vehicle speed and to be equal to or lower than an actual vehicle speed at the first timing based on the predetermined target travel locus, the deviation at a third timing which is same or after the first timing and a gradient of change of the deviation at the third timing sets the second target steering angle based on the predetermined target travel locus and the second target vehicle speed in order to stabilize a vehicle behavior.
 ([0007] disclosing a vehicle behavior control device that applies a different braking force of the right and left road wheels to produce a target yaw moment to eliminate a difference between a target yaw rate and an actual yaw rate, i.e. eliminate oversteer or understeer, [0014] disclosing the difference in yaw rate causes oversteer).
Kunihiro and Sunahara are analogous art because they are in the same field of endeavor, autonomous vehicle control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kunihiro to incorporate the teaching of Sunahara of upon detection of understeer behavior or oversteer behavior of the vehicle, perform behavior stabilization control to generate a yaw moment to prevent the oversteer behavior or the understeer behavior in order to stabilize a vehicle behavior.

Regarding claim 18, Kunihiro as modified by Watanabe, Yasui and Sunahara teaches the vehicle control device according to claim 17, wherein the calculator sets, as the index of the reference vehicle behavior, a yaw rate calculated based on the target vehicle speed and the target steering angle(Kunihiro [0050] disclosing using the target parameter “index of the reference vehicle behavior” can be a target yaw rate to follow the target path. The target path as cited in [0037]-[0038] includes a target steering angle and target vehicle speed, i.e. yaw rate calculated based on the target vehicle speed and the target steering angle) , and
Sets an actual yaw rate of the vehicle as the index of the actual vehicle behavior(Kunihiro [0054] disclosing an actual yaw rate as the parameter “index of the actual vehicle behavior).

Regarding claim 19, Kunihiro as modified by Watanabem Yasui and Sunahara teaches the vehicle control device according to claim 17, whererin the behavior controller configured to perform behavior stabilization control to generate a difference in braking force between a left wheel and a right wheel so as to generate a yaw moment to eliminate the understeer or the oversteer behavior of the vehicle([0007] disclosing a vehicle behavior control device that applies a different braking force of the right and left road wheels to produce a target yaw moment to eliminate a difference between a target yaw rate and an actual yaw rate, i.e. eliminate oversteer or understeer, [0014] disclosing the difference in yaw rate causes oversteer).

Allowable Subject Matter
Claims 1-8, 11-12 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 

a self-driving controller configured to set a target vehicle speed and a target steering angle to allow the vehicle to trace a predetermined target travel locus, and control the vehicle based on the target vehicle speed and the target steering angle; 
a calculator configured to calculate a deviation between an index of an actual vehicle behavior and an index of a reference vehicle behavior; and
a detector configured to detect a turning state of the vehicle, wherein the self-driving controller corrects one or both of the target vehicle speed and the target steering angle in accordance with an increase of the deviation, so as to stabilize the vehicle, wherein the selfdriving controller completes the correction in accordance with completion of the turning state, and
wherein when completing the correction, the selfdriving controller restores one or both of the target vehicle speed and the target steering angle to a value before the correction, using a low change speed relative to speed in normal time.

Claims 2-6 are allowable for depending on claim 1. 

Claim 7 is allowable for disclosing A vehicle control device to be installed in a vehicle, the vehicle control device comprising:
a self-driving controller configured to

a predictor configured to predict a vehicle behavior; 
a calculator configured to calculate a deviation between an index of the predicted vehicle behavior and an index of a reference vehicle behavior; and
a detector configured to detect a turning state of the vehicle,
wherein the self-driving controller corrects one or both of the target vehicle speed and the target steering angle in accordance with an increase of the deviation, so as to stabilize the vehicle, and
wherein when completing the correction, the self-driving controller restores one or both of the target vehicle speed and the target steering angle to a value before the correction, using a low change speed relative to speed in normal time.

Claims 8, 11-12 are allowable for depending on claim 7.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 would be allowable for disclosing the vehicle control device according to claim  The vehicle control device according to claim 17, wherein the self-
set the second target vehicle speed lower than the actual vehicle speed at the first time point, 1) when the absolute value of the deviation at the first timing is greater than the predetermined second threshold and the gradient of change of the absolute value of the deviation at the first timing is equal to or greater than the predetermined negative third threshold, or 2) when the absolute value of the deviation at the first timing is equal to or less than the predetermined second threshold and the gradient of change of the absolute value of the deviation at the first timing is less than the predetermined negative third threshold or is greater than the predetermined positive fourth threshold.
Claims 21-22 would be allowable for similar reasons as claim 20.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180297638 discloses a steering assist device to return the vehicle to the center of lane.
US20130158830 discloses restoring target speed.
US9428219 discloses returning a steering at a slow rate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664